El Juez Asociado Sr. Aldkey,
emitió la opinión del tribunal.
En el pleito donde se ha establecido esta apelación por *161Johann D. Stubbe por la negativa de la Corte de Distrito de San Juan, Sección Primera, a trasladarlo a otro tribunal se adujeron como motivos de incapacidad para que el Juez Sr. Campillo actúe en él los mismos hechos que en el pleito entre las mismas partes cuya apelación No. 2284 hemos re-suelto ayer; pero, además, en una declaración jurada del abogado del apelante Stubbe se consignaron otros hechos, a saber: que celebrándose el juicio en una de las acusaciones criminales contra Arturo Trías, coacusado de Johann D. Stubbe, en el que actuaba como fiscal el Sr. Campillo, a me-diados del juicio fué suspendido y entonces en el despacho del Juez Sr. Nossy dicho fiscal ofreció al abogado de Stubbe que sobreseería todas las acusaciones criminales contra él si transigía sus pleitos con Pedro Gandía Córdova y que aceptada por Stubbe la oferta con cierta condición que no fué aceptada por el abogado de Gandía, quien pretendía que su contrario confesara todas las demandas civiles, el Fiscal Campillo reanudó el juicio suspendido; y que el actual Juez; Sr. Campillo está vivamente interesado, personalmente, no sólo en que Stubbe pierda los litigios civiles sino también en que fuera condenado en las acusaciones criminales, habiendo usado de su influencia personal en muchas ocasiones para obtener una condena contra Stubbe.
Si bien entiende esta corte que de ser cierto el ofreci-miento del Fiscal Sr. Campillo al abogado de Stubbe de sobreseer las causas criminales que contra su representado seguía por delitos de falsificación si transaba sus pleitos con Gandía revelaría un proceder impropio de la corrección de los actos de un fiscal, sin embargo tal conducta no demuestra necesariamente que tenga interés personal en contra de Stubbe ni que ejerciera coerción alguna para obligarlo a transar sus pleitos con Gandía sino simplemente que estaba dispuesto a sobreseer dichas acusaciones si eran transados los pleitos que tenían por base los mismos hechos de las acusaciones. En cuanto al otro extremo de la declaración *162jurada no se consigna en ella hecho alguno que lleve a la conclusión expresada por el declarante que el Juez Sr. Cam-pillo tiene interés personal en que Stubbe pierda los pleitos, pues aunque se manifiesta que en muchas ocasiones ha usado de su influencia personal para obtener condena contra Stubbe tampoco se consignan los actos ejecutados por el Sr. Cam-pillo de los cuales podamos inferir que efectivamente usó de su influencia personal para obtener condena contra Stubbe.
En vista de lo expuesto esta apelación ha de regirse por los principios consignados en la opinión de esta corte al resolver la apelación No. 2284 que decidimos ayer.
La resolución apelada debe ser confirmada.

Confirmada la orden apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.